Citation Nr: 1758396	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (variously diagnosed other than PTSD), to include generalized anxiety disorder and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978 and from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Jurisdiction has been transferred from Des Moines, Iowa to Portland, Oregon.

A DRO (Decision Review Officer) hearing was held in December 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The medical records and claims file reflect that outstanding records from his incarceration in Federal prison in Minnesota (3 years) likely contains evidence relevant to his claim on appeal.  (See September 2008 Intake Assessment and May 2016 VA examination).  Although the RO/AOJ tried to obtain them, a proper release was needed and was sent to the VA by the facility.  (See April 2010 and August 2010 letters).  The RO/AMC did not attempt to submit the proper release form after notified from the prison facility.  The Veteran, however, submitted three federal prison records dated in August 2006, October 2006, and November 2006.  On remand, the complete records should be associated with the claims file.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  Federal prison records fall into this category, and hence development for such on remand is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).

Furthermore, if VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact and include notation of such notice in the claims file.

The notice must contain the following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the records;

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) Notice that the claimant is ultimately responsible for providing the evidence.

38 C.F.R. § 3.159 (e) (2017). 

If the RO concludes that the requested records do not exist or further efforts to obtain them would be futile, the Veteran must be provided with the appropriate notice according to 38 C.F.R. § 3.159 (e).

Lastly, the Veteran stated that a VA physician, Dr. Jeffery Alders, provided him with a nexus opinion regarding his ADHD.  (See March 2013 correspondence).  On remand, the RO/AMC should associate this March 2013 opinion with his claims file, as well as any other outstanding VA treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include the March 2013 nexus opinion of Dr. Jeffrey Alders and associate them with the claims file.

2.  Obtain all outstanding federal prison records and associate them with the claims file.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and decide if another VA examination and/or addendum opinion is necessary.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






